02-10-332-CV













 
 
 
COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 02-10-00332-CV 
 
 



In re Michael Robert VanWinkle


 


RELATOR



 
 
------------
 
ORIGINAL PROCEEDING
------------
MEMORANDUM OPINION[1]
                                                       ------------
The
court has considered relator’s petition for writ of mandamus and is of the
opinion that relief should be denied. [2]
  Accordingly, relator’s petition
for writ of mandamus is denied.
PER CURIAM
 
PANEL: 
MCCOY, GARDNER, and MEIER, JJ.
 
DELIVERED: 
November 29, 2010




    [1]See
Tex. R. App. P. 47.4., 52.8(d).


    [2]We make no determination regarding the trial
court’s failure to rule on Relator’s “Declaration of Conflict Between Attorney and Client and Motion for Substitution of
Appointed Counsel” because Relator has not specifically sought relief as to
that motion.